TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00282-CV



                                    In re Daisy Wanda Garcia


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Daisy Wanda Garcia has filed a petition for writ of injunction and motion for

emergency temporary relief. See Tex. Gov’t Code § 22.221(a); Tex. R. App. P. 52. In her petition,

Garcia asks this Court to enjoin the sale of real property, as ordered by the trial court.1 Based upon

the petition and the record before us, we conclude that Garcia has failed to establish that she has

no adequate remedy at law. See Tex. R. App. P. 24 (suspension of enforcement of civil judgment

pending appeal). Accordingly, we deny Garcia’s petition for writ of injunction and motion for

emergency temporary relief. See Tex. R. App. P. 52.8(a).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Filed: May 16, 2014


       1
         The trial court ordered the sale of the real property in its judgment, signed on April 18,
2014, in cause number D-1-GN-12-002429, 201st District Court of Travis County. Garcia has
appealed this judgment, and this Court has assigned cause number 03-14-00267-CV to the appeal.